Citation Nr: 1729828	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-46 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected right foot bunion with posterior heel spur and degenerative changes of the 1st metatarsophalangeal (MT) joint, in excess of zero percent prior to December 14, 2016 and in excess of 10 percent thereafter.

2.  Entitlement to an increased rating for service-connected left foot bunion with posterior heel spur and degenerative changes of the 1st MT joint, in excess of zero percent prior to December 14, 2016 and in excess of 10 percent thereafter.

3.  Entitlement to an initial rating for service-connected gastroesophageal reflux disease (GERD), in excess of 10 percent prior to January 2, 2015 and in excess of 30 percent thereafter.

4.  Entitlement to a compensable rating for service-connected chronic suppurative otitis media.



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2008, May 2009, and August 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a July 2015 rating decision, the RO granted a higher 30 percent initial rating for GERD, effective January 2, 2015.  In a July 2017 rating decision, the RO granted increased 10 percent ratings for the service-connected right and left foot disabilities from December 14, 2016.  The Veteran has not expressed satisfaction with the higher ratings; these matters thus remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In a June 2016 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an April 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.





FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right foot bunion with posterior heel spur and degenerative changes of the 1st MT joint has been manifested by moderately severe symptoms with objective evidence of pain to palpation, pain upon weight-bearing, swelling, and limitation of motion.

2.  Throughout the appeal period, the Veteran's left foot bunion with posterior heel spur and degenerative changes of the 1st MT joint has been manifested by moderately severe symptoms with objective evidence of pain to palpation, pain upon weight-bearing, swelling, and limitation of motion.

3.  From the date of service connection, the Veteran's service-connected GERD more closely reflects disability tantamount to persistently recurrent epigastric distress with symptoms of dysphagia, pyrosis, regurgitation, sleep disturbance, and substernal pain, productive of considerable impairment of health.

4.  Throughout the appeal period, the Veteran's service-connected chronic otitis media is manifested by intermittent episodes, with no evidence of suppuration or aural polyps; she is separately service-connected for right ear hearing loss, tinnitus, and otitis externa.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a rating of 20 percent, but no higher, for service-connected right foot bunion with posterior heel spur and degenerative changes of the 1st MT joint have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2016).

2.  Throughout the appeal period, the criteria for a rating of 20 percent, but no higher, for service-connected left foot bunion with posterior heel spur and degenerative changes of the 1st MT joint have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, DC 5284 (2016).

3.  From the date of service connection, the criteria for an initial rating of 30 percent, but no higher, for GERD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.114, DC 7346 (2016).

4.  The criteria for a compensable rating for chronic suppurative otitis media have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.85, 4.87, DCs 6200, 6201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Veteran has not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the initial rating claim, when service connection has been granted and the initial rating and effective date has been assigned, the claim of service connection has been more than substantiated.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the claim of entitlement to increased ratings for left and right foot disabilities, and chronic otitis media, a pre-decisional notice letter dated in October 2012 complied with VA's duty to notify the Veteran as to the increased rating claim.  The letter also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of her claims.  Pursuant to the June 2016 Board Remand, the Veteran's vocational rehabilitation records were also obtained.  Additionally, as instructed in the June 2016 Board Remand, the AOJ sent the Veteran a letter dated June 2016, which requested that she complete and return a separate VA Form 21-4142/VA Form 21-4142a to allow the AOJ to obtain private treatment records and Workers' Compensation records on her behalf.  The letter also asked that the Veteran inform the AOJ if she is receiving medical care from any TRICARE and/or Department of Defense military facility.  However, the Veteran did not complete and return the requisite forms.  As such, VA has no further duty to the Veteran with respect to obtaining these records.

Pursuant to the June 2016 Board Remand, the Veteran was afforded VA examinations in December 2016 and January 2017 with respect to the pending claims.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the December 2016 and January 2017 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").
The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

a. Right and left foot disabilities

Here, the RO has determined that the Veteran's right and left foot bunions with posterior heel spurs and degenerative changes of the 1st MT joints are most appropriately rated under DC 5284, pertaining to "[f]oot injuries, other."  

Under DC 5284, a 10 percent evaluation is assigned for foot injuries resulting in a moderate disability; a 20 percent evaluation is assigned for foot injuries resulting in a moderately severe disability; and a 30 percent evaluation is assigned for foot injuries resulting in a severe disability.  38 C.F.R. § 4.71a, DC 5284 (2016).  The Note following these criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling.  Id.

The terms "moderate" and "severe" are not defined by regulation; however, the overall regulatory scheme contemplates a 10 percent rating in cases such as ankylosis in good weight bearing position, or problems so disabling that there is atrophy, disturbed circulation and weakness (10 percent being a minimum rating), or where there is inward bowing of the tendo achillis with pain on manipulation and use, or definite tenderness with dorsiflexion of the great toe and limitation of dorsiflexion of the ankle; a 30 percent rating is contemplated in cases of marked deformity.  See 38 C.F.R. § 4.71a, DCs 5276, 5277, 5278.

The Veteran was assigned noncompensable ratings of the right and left feet bunions with posterior heel spurs and degenerative changes of the 1st MT joints.  See the rating decision dated April 2007.  In July 2008, she filed a claim of entitlement to higher ratings for the service-connected right and left foot disabilities, which was denied in rating decisions dated October 2008 and May 2009.  As described above, in a January 2017 rating decision, the AOJ increased the assigned ratings to 10 percent from December 14, 2016.  For the reasons set forth below, the Board finds that 10 percent ratings are warranted for the right and left foot disabilities throughout the appeal period.

VA treatment records dated in May 2008 indicate that the Veteran is unable to stand more than eight hours at work due to her bilateral foot disabilities.  VA treatment records dated in June 2008 noted that the Veteran exhibited limited dorsiflexion, bilaterally, in the 1st MT joints with mild bunion deformities.  A diagnosis of hallux limitus was indicated.

In an August 2008 statement, the Veteran reported that she experiences foot pain more concentrated in her right big toe, "and only occasional at this time in my left big toe."  She indicated that she wears shoe inserts, which do not alleviate her pain.  She stated that she has been prescribed anti-inflammatory medication to treat her foot disabilities.

Treatment records dated in December 2008 noted that the Veteran reported foot pain, which worsened with standing, walking, and running.  Her foot pain was relieved by rest, cessation of activity, and taking off her shoes.  The treatment provider indicated that the Veteran exhibited joint swelling of the right and left great toe metaphalangeal joint.  Physical examination revealed "[p]rominence at the first metatarsal head dorsally, with enlargement of joint."  Hallux valgus and hallux rigidus were indicated.  There was tenderness to palpation.  Plantar calluses were not present.  Passive flexion of the 1st great toe MT joint was decreased, and there was pain with extension of the 1st great toe; extension was also decreased.

In her September 2012 VA Form 9, the Veteran stated that "the pain and discomfort I feel which [h]as worsen[ed] gets so severe at times I can hardly put pressure on m[y] toe when walking.  This causes me to walk with a limp on the side of my foot."  She further indicated that the pain can come on suddenly.

In a November 2012 statement, Mr. R.A. reported that the Veteran's foot problems center on her great toe pain, right worse than left.  Mr. R.A. stated that the Veteran "gets excruciating pain sometimes when standing for long periods of time, but the worse pain comes right in the middle of walking."

The Veteran was afforded a VA examination in December 2012 at which time the examiner diagnosed hallux valgus and degenerative joint disease (DJD) of the bilateral feet.  It was noted that the Veteran has not had surgery on either foot, but is considering it.  Her foot pain is not experienced at rest, unless it is in her great toes.  The examiner reported that the Veteran exhibits mild to moderate hallux valgus symptoms.  There is no evidence of hallux rigidus.  There was no malunion/nonunion of the tarsal or metatarsal bones.  The Veteran does not rely on assistive devices for ambulation.  The examiner reported that the Veteran's bilateral foot disabilities do not impact her ability to work.

The Veteran was afforded another VA examination in April 2014.  The examiner confirmed continuing diagnoses of right and left foot bunions with posterior heel spur and DJD of the bilateral MT joints.  There was no hallux valgus or hallux rigidus.  There was no malunion of the tarsal or metatarsal bones.  The Veteran did not rely on an assistive device for ambulation.  Her gait and posture were normal.  The examiner noted that the Veteran's bilateral foot disability is currently asymptomatic.

A VA examination was also conducted in January 2015 with respect to the bilateral feet.  The examiner noted that the Veteran has hallux valgus, bilaterally.  The examiner also confirmed a diagnosis of right and left foot bunions with posterior heel spur and degenerative changes of the 1st MT joints.  The Veteran reported that sometimes her pain is excruciating and comes on all of a sudden when she is walking.  She said that any slight bend of her foot causes pain.  The Veteran endorsed flare-ups of foot pain and described the impact of said flare-ups as "cannot bend foot in a walking manner until bone shifts, pain subsides."  The examiner described the Veteran's symptoms as mild to moderate.

Pursuant to the June 2016 Board Remand, the Veteran was afforded a VA examination of her feet in December 2016.  The examiner documented a diagnosis of right and left foot bunions with posterior heel spur and degenerative changes of the first MT joint.  The examiner noted the Veteran's report of excruciating pain in her feet, "as if a sharp long needle is being inserted into joint."  The Veteran described flare-ups of bilateral foot pain as "agonizing."  Upon physical examination, the examiner documented tenderness to both 1st MT joints and decreased range of motion.  Bunions were present bilaterally.  The examiner reported that the Veteran's symptoms were of moderate severity, bilaterally.  The Veteran's weight-bearing was not compromised by her pain.  She had not had surgery on either foot.  Although there was pain upon physical examination, the pain does not contribute to physical loss.  The Veteran is able to ambulate and perform daily functioning with orthotics.  The examiner reported that the Veteran did not have any functional loss attributable to her bilateral foot disabilities.  She did not rely on an assistive device for ambulation.  The examiner opined that the Veteran's bilateral foot disability does not impact her ability to work.

Accordingly, throughout the appeal period, the evidence of record shows that the Veteran's bilateral foot disability was manifested by degenerative arthritis (DJD) of the first MT joint with pain upon weight-bearing.  The Veteran has reported flare-ups of severe foot pain; pain upon palpation, limited walking and standing, limitation of motion, and swelling have been noted upon physical examination.  As such, the Board finds that 20 percent ratings are warranted for the right and left foot disabilities under DC 5284 throughout the appeal period.

DC 5284 provides for ratings based on the overall severity of the disability.  In this regard, the Board notes that words such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  Overall, the Board finds that the Veteran's right and left foot symptomatology more nearly approximates that of moderately severe disability throughout the appeal period.

Critically, ratings in excess of 20 percent are not warranted because the Veteran's right and left foot disabilities have not caused her to rely on assistive devices for locomotion, have not required medical intervention aside from arch supports, and have not been found to result in significant functional impairment.  Moreover, the evidence fails to suggest that the Veteran's disability is analogous to actual loss of use of the foot, as it is clear that the Veteran's feet are functional.  See 38 C.F.R. § 4.71a, DC 5284, Note.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, increased evaluations for the Veteran's service-connected right and left foot bunions with posterior heel spurs and degenerative changes of the first MT joints are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are consistent with the assigned 20 percent ratings.  In this regard, the Board observes that the Veteran has complained of pain during the appeal period.  However, the effect of the pain in the Veteran's feet is contemplated in her current disability evaluations under DC 5284.  This functional impairment was specifically considered in the assignment of the 20 percent ratings from the date of the increased rating claim.  Critically, as described above, the Board does not find that the Veteran's right and left foot disabilities results in such significant functional impairment as to require a rating in excess of 20 percent at any time during the appeal period.

In arriving at this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations and her personal statements, in deciding this case.  The Veteran is competent to report as to the symptoms she experiences, such as pain, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that such lay evidence is outweighed by the objective examinations and testing provided by medical professionals with training and expertise. 

For the foregoing reasons, the Board finds that the Veteran's service-connected right and left foot bunions with posterior heel spurs and degenerative changes of the 1st MT joints warrant ratings no higher than 20 percent from the date of claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Veteran has not raised any other issues with respect to the increased rating claims for right and left feet bunions with posterior heel spurs and degenerative changes of the 1st MT joints, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

b. GERD

In the instant matter, the Veteran's service-connected GERD is rated as 10 percent disabling prior to January 2, 2015 and 30 percent thereafter under 38 C.F.R. § 4.71a, DC 7307 (hiatal hernia).

Under DC 7346 (hiatal hernia), a 10 percent rating is assignable when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842 (31st ed. 2007).  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142.

For the reasons set forth below, the Board finds that a 30 percent evaluation, but no higher, is warranted under DC 7346 throughout the appeal period.

VA treatment records dated in February 2008 document the Veteran's complaints of laryngopharyngeal reflux, as well as a globus sensation that might be due to reflux.  Chest pain was noted in March 2008.

In a December 2011 VA Form 21-4142, the Veteran reported that she has difficulty breathing and swallowing, and always feels like something is in the back of her throat.  In a separate December 2011 statement, she described recurrent acid reflux and heartburn.

VA treatment records dated in August 2012 noted the Veteran's report of intermittent heartburn occurring a couple of times per day.  She indicated that the occurrence and severity of the heartburn depends on what she eats and how late she eats during the day.  She experiences gas and bloating only after eating dairy.  She denied epigastric pain and melena.  VA treatment records dated in September 2012 noted that the Veteran's acid reflux is well-controlled.

The Veteran was afforded a VA examination in December 2012 at which time it was noted that an upper gastrointestinal study revealed "[g]astric mucosal fold prominence on the greater curvature possibly indicating a chronic gastritis."  Moreover, no obstruction or delay was seen in the esophagus.  The Veteran reported that her GERD symptoms are treated with omeprazole, and that her symptoms are not well-controlled.  She still feels bloating and experiences a lot of burping, which is helped with ginger ale.  The examiner reported that the Veteran does not experience nausea, vomiting, weight loss, or epigastric pain.  She does endorse dysphagia, pyrosis, and reflux.  There was no evidence of esophageal stricture upon physical examination.  The Veteran's GERD has no impact on her ability to work.

In her September 2013 notice of disagreement (NOD), the Veteran indicated that the December 2012 VA examiner was incorrect when he said that she does not experience substernal pain.  Rather, the Veteran asserted that she experiences recurrent pain in her left arm and shoulder, which she attributes to GERD.  In an October 2013 statement, the Veteran described regurgitation that sometimes occurs when she is lying down.  She stated that she must use extra pillows to prop herself up in an attempt to keep her food from coming back up.

The Veteran was afforded a VA examination in January 2015 as to the service-connected GERD.  She reported persistent recurrent epigastric distress with pyrosis, reflux, regurgitation, and substernal arm/shoulder pain.  She also reported sleep disturbance due to GERD symptoms, occurring four or more times per year.  She also has recurrent nausea, which occurs four or more times per year.  In addition, the Veteran reported recurrent vomiting, occurring two times per year.  The Veteran endorsed esophageal stricture, which she says is moderate.  She stated that her food does not go down without fluid, or it feels like it is still there.  The examiner noted that the Veteran has no weight loss or anemia due to GERD.  The examiner further reported that the Veteran's GERD does not impact her ability to work.

Pursuant to the June 2016 Board Remand, the Veteran was afforded another VA examination as to her service-connected GERD in December 2016.  The examiner reported that the Veteran's GERD symptoms are managed by continuous medication; specifically, Nexium.  The Veteran endorsed pyrosis, reflux, and regurgitation.  There was no evidence of weight loss or anemia.  There was no evidence of esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  The examiner reported that the Veteran's GERD has no impact on her ability to work.

VA treatment records dated in March 2017 noted that the Veteran experiences a globus sensation/hoarseness, which "may be [an] extra esophageal manifestation of GERD."  The Veteran endorsed dysphagia.  She reported that she has heartburn if she eats late at night.  She has acid regurgitation three times per week.  The Veteran described a feeling of a lump in her throat, with a need to clear her throat, and intermittent hoarseness.  She described solid dysphagia in the throat region.  She denied liquid dysphagia, odynophagia, abdominal pain, weight loss, black stools, and early satiety.

Based on the foregoing evidence, and affording the Veteran all benefit of the doubt, the Board finds that a 30 percent evaluation is appropriate from the date of service connection.  VA treatment records and examination reports repeatedly document the Veteran's treatment for persistent epigastric distress with symptoms of pyrosis, regurgitation and dysphagia.  Moreover, the Board considers the Veteran's report of substernal shoulder and arm pain to be credible.  The Board additionally observes that the Veteran's gastrointestinal disabilities include a globus sensation and subjective complaints of esophageal stricture.  The Board accordingly finds the Veteran's GERD symptoms to be productive of a considerable impairment of health.

The Board has considered whether the Veteran is entitled to a higher, 60 percent evaluation under DC 7346.  To this end, the evidence does not document hematemesis, melena, material weight loss, or anemia.  Crucially, the evidence of record does not show that the Veteran's GERD symptoms combine to produce of severe impairment of health at any time during the appeal period.  As such, the Board finds that a higher evaluation for the service-connected GERD is not warranted.

The Board has considered whether an additional or higher rating is warranted for esophageal spasm under DC 7204 or and esophagus, stricture of, under DC 7203.  To this end, the Board notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, which include the schedular criteria for esophageal spasm (DC 7204) and esophagus, stricture of (DC 7203).  Moreover, the Board notes that rating the Veteran's gastroesophageal disability under DC 7203 would not afford her as a rating in excess of 30 percent is warranted for severe esophageal stricture permitting liquids only.  There is no evidence in this case showing that the Veteran's esophageal symptoms cause such impairment.

Accordingly, the Board concludes that the totality of the evidence of record demonstrates that a 30 percent rating, but no higher, is warranted for service-connected GERD from the date of service connection.

The Veteran has not raised any other issues with respect to the initial rating claim for GERD, nor have any other assertions been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-70.

c. Chronic otitis media

The Veteran's service-connected chronic suppurative otitis media has been rated as noncompensable under the criteria of 38 C.F.R. § 4.87, DC 6200.

Under DC 6200, chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), is rated as 10 percent disabling during suppuration or with aural polyps.  A note following the Diagnostic Code indicates that hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis or bone loss of the skull are rated separately. 

Chronic nonsuppurative otitis media with effusion (serous otitis media), is rated based on hearing impairment.  38 C.F.R. § 4.87, DC 6201.

The Board initially notes that the Veteran is separately service-connected for right ear hearing loss under DC 6100, as well as tinnitus under DC 6260.  See the rating decisions dated April 2007 and April 2017.  She is also separately service-connected for otitis externa, which is rated under DC 6210.  See the rating decision dated April 2007.  As the Veteran has not perfected an appeal with the assigned ratings, these matters are not currently before the Board and will be considered no further herein.

Treatment records dated in May 2008 noted that the Veteran's right ear was examined with a microscope and a cerumenectomy was performed.  Tympanic membrane examination revealed serous effusion and parsflaccida perforation versus deep retraction with depths not seen.  There was no definite squamous debris.  Serous effusion was suctioned out and a tube was place.  There were no complications.  Diagnoses of Eustachian tube dysfunction and otitis media chronic serous right ear were indicated.  Treatment records dated in September 2012 noted that the Veteran has right ear drainage about 50 percent of the time.  The draining is usually thin and clear.  The Veteran reported right ear pain.  Treatment records dated in October 2012 noted that there was some white mucopurulent discharge around the tube of the right ear with some granulation on the tympanic membrane.  A diagnosis of right ear otorrhea was indicated; a pressure equalization (PE) tube had been present for four years.  Treatment records dated in November 2012 noted that the Veteran suffered from prolonged bouts of tube otorrhea; a diagnosis of otitis media with failed paper patch after PE tube removal in setting of tube otorrhea was indicated.  Subsequent November 2012 treatment records indicated that the Veteran's ears were clean and dry.  The right tympanic membrane had 10 percent central perfusion with less granulation tissue than at the last visit.

A VA audiology examination dated in December 2012 documented conductive hearing loss of the right ear, and normal hearing of the left ear.  Tinnitus was also diagnosed as secondary to the Veteran's chronic middle ear issues.

In a separate December 2012 VA examination, the examiner reported current diagnoses of perforation of the right ear drum and recurrent otitis media.  The Veteran reported that she experiences ear problems with frequent infection mostly during the winter.  She experiences ear pain and pressure, bilaterally.  She indicated that after her retirement from military in 2007, she was seen by an ear, nose, and throat (ENT) specialist, who put another ear tube in her right ear.  She is still under the care of an ENT, and her last ear infection was one month ago, at which time she had the right PE tube removed.  She reported that, in the past, she has experiences some loss of balance while having an ear infection.  Computerized tomography (CT) scan revealed normal temporal bones and internal auditory canals, which were symmetric in appearance.  The examiner indicated that the Veteran does not have chronic symptoms including active suppuration or aural polyps.  Although the Veteran reported occasional staggering, she exhibited a normal gait.  Balance testing, including Romberg test, Dix Hallpike test, and limb coordination test were negative for abnormalities.  The examiner determined that the Veteran's otitis media has no impact on her ability to work.

VA treatment records dated in September 2013 noted chronic otitis media with serous discharge from the right ear.  Continuing conductive hearing loss of the right ear was indicated in October 2013.  VA treatment records dated in January 2014 documented the Veteran's complaint of right ear pain.

The Veteran was afforded a VA examination in January 2015, at which time the examiner confirmed continuing diagnoses of chronic otitis media and Eustachian tube dysfunction.  The Veteran does not take continuous medication to treat her ear disabilities.  She reported hearing impairment with vertigo and cerebellar gait lasting one to 24 hours; this occurs one to four times per month.  The Veteran also reported tinnitus, vertigo, and staggering occurring one to four times per month.  There was no evidence of effusion or active suppuration in either ear.  The examiner reported the Veteran had several tympanoplasty tubes placed in her right ear between 2006 and 2014.  There is residual scar tissue.  Physical examination revealed normal external ears and ear canals.  Tympanic membrane was normal in the left ear, and in the right ear a myringotomy was in place with tympanosclerosis.  The Veteran's gait was normal, and all coordination and balance testing was normal.  The examiner reported that the Veteran's chronic otitis media has no impact on her ability to work.

Pursuant to the June 2016 Board Remand, the Veteran was afforded a VA examination as to her chronic otitis media in January 2017.  The examiner confirmed chronic suppurative otitis media.  The examiner reported that the Veteran has had five ear tubes places since 2004, with the most recent being in 2016.  Once the tube extrudes, symptoms of hearing loss and drainage recur and the tube is replaced.  The Veteran is prescribed ciprodex ear drops to manage her otitis media symptoms.  The examiner reported that the Veteran has right ear hearing loss and tinnitus secondary to her chronic otitis media.  Physical examination of the external ears and ear canals was normal.  There was a PE tube in the right ear, but tympanic membrane was otherwise normal in appearance, bilaterally.  The Veteran's gait was normal.  The Romberg test, the Dix Hallpike test, and the limb coordination test all yielded normal results.  The examiner reported that the Veteran's chronic otitis media does impact her ability to work in that she has "[t]rouble hearing on [the] right side causing difficulty following conversations at work."

On review of the evidence of record, the Board finds that a compensable rating for chronic suppurative otitis media is not warranted.  A higher 10 percent rating is not warranted under DC 6200 (chronic suppurative otitis media) because there is no clinical or lay evidence of suppuration or aural polyps throughout the rating period on appeal.

DC 6201(chronic nonsuppurative otitis media with effusion), instructs that the disability be rated based on hearing impairment.  As described above, the Veteran is separately service-connected for right ear hearing loss, and hearing loss of the left ear has not been demonstrated by the record.

The Board recognizes the Veteran's complaints regarding possible vestibular dysfunction including symptoms of dizziness, staggering, and cerebellar gait.  However, the VA examiners have indicated there is no diagnosis of Meniere's disease, peripheral vestibular disorder, or any other disease but chronic suppurative otitis media (vertigo tests were negative), and that the Veteran's dizziness occurred during her ear infections.  Therefore, Diagnostic Codes 6204 and 6205, for peripheral vestibular disorders and Meniere's syndrome, respectively, are not applicable.  Moreover, although the Veteran underwent surgery to have multiple PE tubes placed in the right ear, under the criteria for perforation of the tympanic membrane (DC 6211), the only (and maximum) rating available is a noncompensable rating.  Thus, DC 6211 would not offer a higher rating for the Veteran's chronic otitis media.

In sum, based on the evidence of record and analysis above the Board finds the criteria for a compensable rating for chronic otitis media have not been met.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Veteran has not raised any other issues with respect to the increased rating claim for chronic otitis media, nor have any other assertions been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-70.


ORDER

Entitlement to a rating of 20 percent, but no higher, for service-connected right foot bunion with posterior heel spur and degenerative changes of 1st MT joint is granted throughout the appeal period, subject to the legal authority governing the payment of compensation.

Entitlement to a rating of 20 percent, but no higher, for service-connected left foot bunion with posterior heel spur and degenerative changes of 1st MT joint is granted throughout the appeal period, subject to the legal authority governing the payment of compensation.

Entitlement to an initial rating of 30 percent, but no higher, for service-connected GERD is granted from the date of service connection, subject to the legal authority governing the payment of compensation.

Entitlement to a compensable rating for service-connected chronic suppurative otitis media is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


